internal_revenue_service p o box cincinnati oh number release date date date legend x school y dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 the purpose of the program is to provide one scholarship to deserving high school seniors who attend x the scholarship will be awarded annually to a deserving senior who exemplifies academic excellence self-expression commitment to life-long learning and social responsibility the scholarship will enable the recipient to continue their studies at the college or university of their choice in hopes of becoming energized citizen committed to leading their community by example towards a peaceful and healthful environment an annual announcement describing the scholarship will be made in senior english classes and posted on the website of x prior to memorial day of each graduation year applications will be made available to all high school seniors at x through the student service offices english classes and counseling offices a typical senior class at x has approximately students each of whom is eligible to apply for the scholarship applications will be judged using a five-point rubric according to the following criteria i up to five points will be awarded for academic performance as reflected on an applicant’s high school transcript based upon grade point average ii up to five points will be awarded for required essay i deserve this scholarship because with scoring based upon content mechanics and life circumstance five points will be awarded to an essay which is outstanding and well organized in all areas four points for an above -average essay with few major errors three points for an essay which is good in all areas two points for few errors in mechanics and content and one point for essay with many errors in mechanics and or the content is unclear or incomplete iii up to five points will be awarded for required essay i want to go to college because with scoring similar to that of required essay iv financial need with up to five points awarded based on information provided on x’s free and reduced lunch form submitted to x at the start of the school year with five points awarded to applications with extremely limited resources with information clearly indicating a clear and honest need for financial support four points will be awarded to applications with limited resources and without a scholarship the student will most likely not attend college without financial assistance three points will be awarded to applications that have secured other forms of financial aid from other sources and will probably attend college without securing a scholarship two points will be given to applicants that demonstrate limited need and it is apparent the applicant will be able to attend college without the scholarship one point will be given to applicants that do not demonstrate any financial need or appear to have submitted false information v up to five points will also be awarded for community service evaluated based upon information submitted by the applicant and points will be awarded as follows five points for fifty hours or more per year of documented community service four points awarded for forty to forty-nine hours three points for thirty to thirty-nine hours two points for twenty -five to twenty-nine hours and only one point for less than twenty-five hours of community service in determining the applicant’s scoring one representative from each of x’s curricular departments will read each application and provide a score from one to five for each essay the college counselor will read all applications and apply scores from one to five for financial need the registrar will score all applicants based on community service hours submitted as of the date of the application to insure objectivity and fairness all applications will have all students’ identifying information blacked out prior to determining scoring in the event that there is a scoring tie among applicants the community service forms will be evaluated and scored by x’s administrative team which includes the principal assistant principal counselors registrar administrative assistants and coordinators the applicant with the highest score average will be recommended to you for award of the scholarships no relatives of members of the selection committee or your officers directors or substantial contributors are eligible for awards made under the scholarship program upon receiving acceptance of the recommended applicant from you the principal of x will notify the recipient of their selection upon both the parents or legal guardian and the applicant signing a scholarship acceptance form you will remit a payment of dollar_figurey directly to the college or university of the winning applicant’s choice which must be defined in sec_170 ii the scholarship funds provided by you will be paid directly to the educational_institution attended by the recipient rather than to the recipient the selected educational_institution will use the funds exclusively to defray the recipient’s educational expenses you will receive a copy of a verified report from the educational_institution attended by the recipient at least once a year which will reflect the recipient’s attendance and performance you will designate a committee to review and follow-up on each recipient’s student progress reports if you discovers a misuse of scholarship funds you will take all reasonable and appropriate steps including legal actions to recover the misused funds you will not advance any further scholarship funds on behalf of the grantee until it is assured that no further misuse will take place in the event that a scholarship recipient stops withdraws or leaves school you will cease any further payments to the recipient’s educational_institution and will seek the return of any portion of the recipient’s tuition which has been advanced and remains refundable you will not advance any further scholarship aid for the recipient unless they are readmitted to their educational_institution in good standing and on a full-time basis the scholarship shall be renewed as long as you have no information indicating that the original scholarship is being used for any purposes other than education at a qualified institution and any reports required by you or the institution which are due have in fact been furnished sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i i1 its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_4945 and sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice redacted letter copy
